       Case 1:19-cr-00198-KPF Document 47 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 -v.-                             19 Cr. 198 (KPF)

ANGEL TOMAS ORTIZ,                                     ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     Mr. Ortiz’s sentencing, previously scheduled for August 20, 2020 is

hereby ADJOURNED to September 23, 2020, at 10:00 a.m. Mr. Ortiz’s

sentencing submission shall be due to September 9, 2020, and the

Government’s sentencing submission shall be due September 16, 2020.

     SO ORDERED.

Dated: August 3, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
